 

Exhibit 10.1

 

 

PORTIONS OF THIS EXHIBIT MARKED BY [**] HAVE BEEN OMITTED PURSUANT TO RULE
601(B)(10) OF REGULATION S-K. THE OMITTED INFORMATION IS (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED.

 

 

Master Framework Agreement

 

This Master Framework Agreement (“Agreement”) is executed and effective as of
August 13, 2020 (“Effective Date”) by and between Gevo, Inc., a Delaware
corporation, with offices at 345 Inverness Drive South, Building C, Suite 310,
Englewood, CO 80112, hereinafter collectively referred to as “Gevo” (which is
deemed to mean and include its successors and assigns), and Praj Industries
Ltd., (CIN L27101PN1985PLC038031), Praj Tower 274 & 275/2 Bhumkar
Chowk-Hinjewadi Road, Hinjewadi, Pune 411057 India, hereinafter collectively
referred to as “Praj” (which is deemed to mean and include its permitted
successors and assigns).  Gevo and Praj are collectively referred to as the
“Parties” and individually as “Party”.

 

RECITALS

 

A.     The Parties have entered into that certain Joint Development Agreement
effective as April 1, 2018, as amended (the “Feedstock JDA”) pursuant to which
the Parties developed the Feedstock PDP (as defined below) from Feedstock (as
defined below) to produce Biobutanol (as defined below);

 

B.     Gevo has certain Patent and/or Technology Rights for (i) the production
of Biocatalysts (as defined below) used in production of Biobutanol and
(ii) conversion of Biobutanol to Hydrocarbon Transportation Fuel (as defined
below);

 

C.     Praj would like to provide services, such as basic engineering and design
package, supply of critical equipment, supervision services, and possible
additional services such as engineering, procurement and construction services,
to certain Plant Operator(s) for production of Biobutanol from the Feedstock
using the Feedstock PDP, and Gevo desires to grant a license to Praj that would
allow Praj to provide such services to such Plant Operator(s);

 

D.     Praj would also like to use the applicable PDPs (as defined below) to
provide services, such as basic engineering and design package, supply of
critical equipment, and supervision services and possible additional services,
such as engineering, procurement and construction services, to Plant Operator(s)
that use Biobutanol as input for production of Hydrocarbon Transportation Fuel,
and Gevo desires to grant a license to Praj that would allow Praj to provide
such services to such Plant Operator(s) as well as to sublicense applicable
intellectual property rights to such Plant Operator(s) to enable them to operate
such Plants;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged by each Party, the Parties hereby agree as follows:

 

Section 1
CERTAIN DEFINITIONS

 

As used in this Agreement, the following capitalized terms will have the
following meanings:

 

1.1     “Affiliate” means, with respect to any Person, any Person that now or
hereafter directly or indirectly, through one or more intermediaries, Controls,
is Controlled by, or is under common Control with, such Person or entity, but
only for so long as and during the period that such Control exists.

 

1

--------------------------------------------------------------------------------

 

 

1.2     “Authorized Plant” means a Plant that is either in the Territory or on
the Plant List.

 

1.3     “Biobutanol” means isobutanol used or produced using a Biocatalyst,
method, process or invention that embodies, uses, or is covered by, any claim of
any of the: (a) Butamax Licensed Patents in any jurisdiction or (b) Gevo
Licensed Patents in any jurisdiction, regardless of the jurisdiction in which
such isobutanol is used, produced, sold or otherwise transferred.

 

1.4     “Biocatalysts” means recombinant microorganisms engineered to produce
Biobutanol.

 

1.5     “Butamax” means Butamax Advanced Biofuels LLC.

 

1.6     “Butamax Agreement” means the Patent-Cross License Agreement, dated as
of August 22, 2015, by and between Gevo and Butamax, a redacted copy of which
can be found at
https://www.sec.gov/Archives/edgar/data/1392380/000156459015009709/gevo-ex103_60.htm,
including as may be amended from time to time.

 

1.7     “Cellulosic Feedstock” mean bagasse, rice straw, wheat straw or corn
stover, including any additional feedstock(s) decided mutually in writing by
Gevo and Praj.

 

1.8     “Change of Control” means any transaction or series of transactions,
including any such transactions in bankruptcy, in which a Person or entity or
group of related Persons or entities who do not Control the subject entity
before such transaction or series of transactions, subsequently obtains Control
of the subject entity by any means, whether by operation of law, merger,
acquisition of securities, contract, acquisition of assets or otherwise.

 

1.9     “Confidential Information” means, collectively, this Agreement, and any
tangible or intangible non-public information in any form (including written
information, oral statements or electronically stored data) which a Party (the
“Discloser”) discloses to the other Party (the “Recipient”), or which the
Recipient otherwise acquires from the Discloser, including: (a) information
relating to trade secrets, Plant layouts, know-how, products, processes
(including manufacturing processes), inventions, computer software programs,
marketing or sales techniques, financial condition, costs, business interests,
initiatives, objectives, plans, strategies, customers, suppliers, lenders,
underwriters, or employees; or (b) all of the Patents (including the inventions
embodied therein), Technology Rights, Improvements, Biocatalysts, Metal
Catalysts, and the PDPs to the extent non-public; and, (c) in all cases, that is
marked as confidential or identified at the time of disclosure or when acquired
as being confidential or is otherwise disclosed or acquired under circumstances
that would lead a reasonable person to conclude that such information is
confidential. Information contained in unpublished Patents, and any information
pertaining to the Technology Rights, Improvements and Biocatalysts (in each
case, to the extent non-public) are Gevo’s (or its licensors’) Confidential
Information. All results of and communications or correspondence pertaining to
any audits performed or reports provided pursuant to Section 5 are Gevo’s
Confidential Information.

 

1.10     “Contract Year” means each twelve-month period commencing on the
Effective Date and each anniversary of the Effective Date thereafter during the
Term.

 

2

--------------------------------------------------------------------------------

 

 

1.11     “Control” means: (a) ownership of more than fifty percent (50%) of the
outstanding stock or securities entitled to vote for the election of directors
or similar managing authority of the subject entity; (b) ownership of more than
fifty percent (50%) of the ownership interest that represents the right to make
decisions for the subject entity; (c) any other ability to elect more than fifty
percent (50%) of the board of directors or similar managing authority of the
subject entity, whether by contract or otherwise; or, (d) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of the subject entity whether through the ownership of
voting securities, though other voting rights, by contract or otherwise.

 

1.12     “Discloser” has the meaning set forth in Section 1.9.

 

1.13     “DLA” means that certain Development License Agreement between the
Parties, effective April 1, 2018, as amended.

 

1.14      “enfinity Technology” means the proprietary process developed by Praj
for the conversion of agriculture crop residues (Lignocellulosic biomass) to
sugars, bioethanol and/or biochemicals in which following processes or portion
of processes - pre-treatment, enzymatic hydrolysis, co-fermentation,
distillation, dehydration, solid-liquid separation, biomethanation and waste
water treatment processes - are carried out. The term “enfinity Technology”
shall without limitation include any or all the patents and non-patented
technology rights arising out of or in relation thereto, excluding any Patents
or Technology Rights.

 

1.15     “EPC Services” has the meaning set forth in Section Section 2(b).

 

1.16     “Ethanol” means ethyl alcohol.   

 

1.17     “Feedstock” means, collectively, Sugary-based Feedstock, sugars from
Cellulosic Feedstock and waste streams from grain processing.

 

1.18     “Feedstock PDP” means the process design package designed to produce
Biobutanol developed under the Feedstock JDA using the Biocatalyst supplied by
Gevo and designed to use the Feedstock, which is approved by Gevo and jointly
owned by Gevo and Praj.

 

1.19     “Fees” means the amounts to be paid by Praj to Gevo or Gevo to Praj in
accordance with terms of this Agreement.

 

1.20     “Hydrocarbon PDPs” means the process design packages required for
production of Hydrocarbon Transportation Fuel from Biobutanol and developed by
or for Gevo.

 

1.21     “Hydrocarbon Transportation Fuel” means isooctane, jet fuel and/or
similar hydrocarbons.

 

1.22     “Improvement” means any improvement, modification, derivative work, or
variation of any invention, method, system, or technology described or claimed
in any Patents or included in any Technology Rights.

 

1.23     “Licensed Butamax Patents” means certain patents and patent
applications listed in Exhibit C, as may be updated from time to time by Gevo in
its sole discretion, relating to the production, recovery and use of Biobutanol
that Butamax licensed to Gevo under the Butamax Agreement.

 

3

--------------------------------------------------------------------------------

 

 

1.24     “Licensed Gevo Patents” means the patents and patent applications
listed in Exhibit D, as may be updated from time to time by Gevo in its sole
discretion, as well as any registration issuing therefrom and any continuation,
divisional, reissue, renewal, or extension of any such application or
registration; and any patents or patent applications based on Praj Improvements.

 

1.25     “Metal Catalysts” means any non-organic catalyst engineered to produce
Hydrocarbon Transportation Fuel from Biobutanol or from alcohols.

 

1.26     “PDPs” means, collectively, the Feedstock PDP and the Hydrocarbon PDPs.

 

1.27     “Patent(s)” means, collectively, (a) the Licensed Gevo Patents and
(b) the Licensed Butamax Patents.

 

1.28     “Patent Challenge” means any act by Praj or its Affiliates, directly
(including, by itself or through an agent) or indirectly (including, through a
“straw man,” or other involvement for or with another Person, or otherwise),
adverse to any Patent, including: (a) any act challenging the scope, validity,
enforceability, ownership, or inventorship of a Patent, whether pursuant to a
court action, re-examination, opposition, patent office proceeding or otherwise;
(b) participating in a common interest agreement or joint defense agreement with
any entity engaged in a Patent Challenge; or (c) failing to provide Gevo with
any reasonable requested assistance in defense against any such Patent
Challenge. However, “Patent Challenge” will not include compliance with
subpoenas or other court orders, provided (and only to the extent) that:
(i) Praj or its Affiliates have not directly or indirectly encouraged or
acquiesced to the issuance of such order or subpoena; (ii) Praj or its
Affiliates have given Gevo prompt notice of such order or subpoena, and
reasonably cooperates with Gevo to challenge and/or limit the scope of such
subpoena or court order with respect to any response thereto that would
otherwise qualify as a Patent Challenge; and (iii) such compliance is required
by law.

 

1.29     “Person” means any individual, corporation, limited liability company,
partnership, joint venture, trust, business, association, or other entity.

 

1.30     “Plant(s)” means Biobutanol plants, Ethanol plants and Hydrocarbon
Transportation Fuel plants.

 

1.31     “Plant List” means the Plants listed on Exhibit A, as such list may be
updated as set forth in Section 2.4.

 

1.32     “Plant License” means a non-exclusive, non-sublicensable,
non-transferrable license from Gevo to a Plant Operator that is included in the
contract between Gevo and the Plant Operator that (a) gives the Plant Operator
the right to use the Feedstock PDP for building and operating Plants at a
defined location for creating Biobutanol for distribution, by or for Gevo
(“Biobutanol Plant License”) and/or (b) gives the Plant Operator the right to
use the Hydrocarbon PDPs for building and operating Plants at a defined location
for converting Biobutanol to Hydrocarbon Transportation Fuel for distribution by
or for Gevo (“HTF Plant License”). The performance under each Plant License may
be subject to sovereign laws of the country wherein such Plant is located.

 

4

--------------------------------------------------------------------------------

 

 

1.33     “Plant Operator” means, as applicable, Gevo’s third party licensees who
own or operate a Plant for production of Biobutanol or for production of
Hydrocarbon Transportation Fuel.

 

1.34     “Praj Competitor” means [**]; any other entity added to the definition
of “Praj Competitor” from time to time upon mutual written agreement of the
Parties; and, in each case, any of their Affiliates.

 

1.35     “Predominantly” means greater than fifty percent (50%).

 

1.36     “Recipient” has the meaning set forth in Section 1.91.9.

 

1.37     “Services” means either or collectively the EPC Services and the HTF
EPC Services.

 

1.38     “Services Agreement” means an agreement (or a series of agreements)
between Praj and a Plant Operator under which Praj would provide the Services,
including the basic engineering and design package (BEDP), the supply of
critical equipment, and supervision services in concert with the use of the
Feedstock PDP and/or Hydrocarbon PDPs.

 

1.39     “Sugary-based Feedstock” mean sugarcane juice, sugarcane syrup,
sugarcane molasses, sugar beet juice, sugar beet syrup, and sugar beet molasses.

 

1.40     “Technology Rights” means Gevo’s rights in trade secrets, technical
information, know-how, processes, procedures, compositions, devices, methods,
formulas, protocols, techniques, designs, drawings or data (including any such
data pertaining to the PDPs), created prior to or after the Effective Date which
is not covered by a Valid Claim.

 

1.41     “Territory” means the geographic locations enumerated in Exhibit E.

 

1.42     “Third-Party Provider” has the meaning set forth in Section 2.3.

 

1.43     “Valid Claim” means (a) a claim of an issued and unexpired Patent that
has not been abandoned, revoked, or held unenforceable or invalid in a decision
from which an appeal cannot be taken; or (b) a claim in any pending application
for a Patent.

 

Section 2
LICENSES

 

2.1     Praj’s Right to Require Gevo to Enter into Plant License Negotiations
for Production of Biobutanol. Subject to Praj’s continued compliance with its
obligations under this Agreement (including the obligations in Section 3) and
during the Term, Gevo hereby grants to Praj a non-transferrable, exclusive
(subject to Sections 2.12 and 3.1) right with no right of sublicense, to cause
Gevo to enter into negotiations with a Plant Operator of an Authorized Plant for
a Biobutanol Plant License that allows Praj to: (i) carry out basic engineering
and design package, supply of equipment and supervision services for the
Plant(s) identified in such Biobutanol Plant License, (ii) build and install
such Plant(s) (pursuant to the Plant Operator’s have made right under the
Biobutanol Plant License) by providing engineering, procurement and construction
services using the Feedstock PDP for such Plant Operator, and (iii) use the
Feedstock PDP to add Biobutanol capacity to Ethanol Plants owned or operated by
such Plant Operators as identified in such Biobutanol Plant License (items (i),
(ii) and (iii), collectively, “EPC Services”). For clarity, the foregoing grant
does not include a license to the Patents; such withheld Patent rights will be
granted to the Plant Operator per the Biobutanol Plant License.

 

5

--------------------------------------------------------------------------------

 

 

(a)     If the Plant is in the Territory and utilizes a process for converting
Cellulosic Feedstock to generate cellulosic sugars, Gevo will require that the
Plant use Praj’s enfinity Technology; any license or other use right of Praj’s
enfinity Technology will be subject to terms between the Plant Operator and
Praj.

 

(b)     Gevo will neither disclose the Feedstock PDP to any Praj Competitor at
any time nor develop the Feedstock PDP with any Praj Competitor at any time. The
Parties acknowledge that Feedstock used by a Plant Operator may differ in
different geographies. Praj will optimize the Feedstock PDP for any such varying
Feedstocks, subject to the terms of the then-current Feedstock JDA and the
then-current DLA.

 

2.2     License Grant by Gevo to Praj to Build Plants for the Production of
Hydrocarbon Transportation Fuel. Subject to Praj’s continued compliance with its
obligations under this Agreement (including the obligations in Section 3) and
during the Term, Gevo hereby grants to Praj a non-transferrable, exclusive
(subject to subject to Sections 2.12 and 3.1), non-sublicensable right and
license, under the Licensed Gevo Patents and Technology Rights, that allows Praj
to: (a) (i) carry out basic engineering and design package, supply critical
equipment and supervision services for the Plant(s) identified in such HTF Plant
License and (ii) build and install such Plant(s) (pursuant to the Plant
Operator’s have made right under the HTF Plant License) by providing
engineering, procurement and construction services using the Hydrocarbon PDPs
for such Plant Operators for the conversion of Biobutanol to Hydrocarbon
Transportation Fuel (items (i) and (ii), collectively, “HTF EPC Services”).

 

2.3     Third-Party Provider to Plant that is Authorized or not an Authorized
Plant. If a third-party engineering and construction services provider retained
by a Plant Operator licensed by Gevo for the production of Biobutanol (each such
third party provider, a “Third-Party Provider”) uses the Feedstock PDP to
engineer and construct an Authorized Plant or any other Biobutanol Plant, Gevo
will pay Praj [**] upon receipt of Plant License fee by Gevo from the Plant
Operator, provided the use of the Feedstock PDP was authorized by Gevo. For
clarity, Gevo has no obligation to pay Praj any fees for a Third-Party
Provider’s use of the Hydrocarbon PDPs to construct any Plant that is not an
Authorized Plant.

 

2.4     Updates to Plant List. If an Ethanol Plant on the Plant List
Predominantly uses corn as a Feedstock, then such Plant will be removed from the
Plant List by a Party as soon as such Party has knowledge such Plant
Predominantly uses corn as a Feedstock. During the Term of the Agreement, the
Parties may update the Plant List periodically by providing the other Party with
its customer list on a quarterly basis and, upon mutual written agreement,
adding such customers to the Plant List.

 

6

--------------------------------------------------------------------------------

 

 

2.5     Restrictions; Reservation of Rights; No Implied Rights. Praj will not
sublicense any of the rights granted under Sections 2.1 or 2.2 to any third
party without the prior written consent of Gevo and pursuant to a written
agreement approved by Gevo. In no event does Praj have any right to license or
sublicense any of the rights in the Licensed Butamax Patents (or any
Improvements thereto) to any third party. Except for the limited rights and
licenses granted to Praj in Sections 01 and 2.2, Gevo and its licensors retain
all right, title and interest in and to all Patents, Technology Rights and other
intellectual property; and reserve all rights not expressly granted to Praj
hereunder; and, no other rights are granted to Praj by implication, estoppel,
statute, operation of law or otherwise. The license granted in Sections 0 and
2.2 neither give Praj or the Plant Operator any rights to operate the Plants or
otherwise produce any Biobutanol or Hydrocarbon Transportation Fuel (and such
rights are hereby expressly reserved by Gevo) nor does it give Praj the right to
construct a Plant (except as Praj is authorized by the Plant Operator under the
Plant License). Gevo will have the sole right to grant to third parties the
right to operate the Plants to produce Biobutanol or Hydrocarbon Transportation
Fuel. Praj hereby waives in perpetuity the right to claim or argue in any
judicial or other governmental forum that any Plant Operator or other Person has
the right to operate a Plant for production of Biobutanol or Hydrocarbon
Transportation Fuel as a result of the licenses granted under this Agreement
(including as a result of the application of any intellectual property
exhaustion doctrine). The Biobutanol produced from Plants built, installed,
retrofitted or supplied by Praj may only be used for producing Hydrocarbon
Transportation Fuel and Praj will use commercially reasonable efforts to ensure
its Services Agreements with Plant Operators contain this use requirement. The
distribution of Biobutanol (by or for Gevo) and Hydrocarbon Transportation Fuel
produced at an Authorized Plant will be determined on a case-by-case basis and
set forth in the contract(s) between Gevo and the applicable Plant Operator,
subject to laws applicable to the jurisdiction within which an Authorized Plant
is located.

 

2.6     Feedstock PDP. Notwithstanding the joint ownership of the Feedstock PDP
pursuant to the Feedstock JDA:

 

(a)     Praj has the non-exclusive right to assert the Feedstock PDP in all
non-isobutanol fields; provided, however, that Praj does not use any of Gevo’s
Confidential Information (including any Biocatalyst provided by Gevo or
Biocatalysts derived therefrom or otherwise based on any of Gevo’s Confidential
Information, or otherwise covered by any of the Patents) contained within the
Feedstock PDP except in connection with fulfilling Praj’s obligations under this
Agreement. For clarity, any use by Praj of the Feedstock PDP in connection with
the production of Biobutanol is subject to the terms of this Agreement, and the
production of such Biobutanol will be by or for Gevo’s distribution; and

 

(b)     Gevo has the exclusive right to use and exploit the Feedstock PDP in the
isobutanol field and Praj will not exercise any rights the Feedstock PDP in the
isobutanol field, except as set forth in this Agreement. Gevo has the
non-exclusive rights to assert the Feedstock PDP in any other field.
Notwithstanding the joint ownership of the Feedstock PDP pursuant to the
Feedstock JDA, Gevo will not disclose the Feedstock PDP to (i) any Praj
Competitor or (ii) any Third-Party Provider except as permitted pursuant to
Section 3.1.

 

2.7     Improvements to Feedstock PDP. Any improvement, modification, derivative
work, or variation of the Feedstock PDP made, created or acquired by either
Party will be jointly owned by the Parties pursuant to the then-current
Feedstock JDA, and the Parties will keep each other informed about the
improvements to Feedstock PDP.

 

7

--------------------------------------------------------------------------------

 

 

2.8     Additional Obligations. For each Plant License that Gevo negotiates
pursuant to Section 2.1 and 2.2, Gevo will negotiate in good faith and will use
commercially reasonable efforts to ensure that each such Plant License includes
a requirement that the Plant Operator use Praj as the Services provider for
Plants in the Authorized Plant; if, despite Gevo’s good faith efforts to
negotiate the foregoing requirement, a Plant Operator chooses not to have Praj
provide the Services, the Parties will promptly discuss. Praj will (and will
also ensure under each Services Agreement that the Plant Operator will) not, to
the extent the following prohibitions are permitted by applicable law:
(a) initiate or participate in any Patent Challenge; or (b) reverse engineer or
otherwise analyze any Biocatalyst or Metal Catalyst provided by Gevo or
Biocatalysts or Metal Catalysts respectively derived therefrom or otherwise
based on any of Gevo’s Confidential Information, or otherwise covered by any of
the Patents. Praj will comply with the terms of the Butamax Agreement provided
or intimated to it in writing, by Gevo, from time to time, including as set
forth in the terms of this Agreement.

 

2.9     Compliance with Laws. Each of Gevo and Praj will, at its own expense,
comply with all applicable laws, orders and regulations of any governmental
authority, including: (a) any laws pertaining to its obligations under this
Agreement, and (b) the U.S. Foreign Corrupt Practices Act of 1977, as amended,
and any other anti-corruption or anti-bribery law applicable to Praj or Gevo.
Not limiting the foregoing, Praj will not (and Praj will ensure that its
officers, directors, agents, employees, or any other Persons authorized to act
on its behalf do not) take, directly or indirectly, any act in furtherance of an
offer, payment, promise to pay, authorization, or ratification of a payment,
directly or indirectly, or any gift, money, payment, contribution, or anything
of value, to any person to secure an improper advantage or to obtain or retain
business that would cause Praj or Gevo to be in violation of any applicable law.
Praj will, at Praj’s cost and expense, furnish to Gevo any information and take
any action requested by Gevo to enable Gevo to comply with applicable laws,
orders and regulations related to this Agreement. Praj will not participate in
or encourage any illegal, deceptive, misleading or unethical practices or
activities or other practices that may be detrimental to Gevo, including
disparagement of Gevo or any of its Affiliates or licensors.

 

2.10    Fees. Each Party will timely the pay the other Party the Fees as set
forth in Exhibit B. The Parties will negotiate in good faith and execute a more
detailed payment agreement for each Plant on a case-by-case basis.

 

2.11    Hydrocarbon Transportation Fuel Market. The Parties will use good faith
efforts to jointly create a market for Hydrocarbon Transportation Fuel in the
Territory. This may take the form of Gevo entering into “End User Agreements” or
other written contracts with Hydrocarbon Transportation Fuel customers (such as
airline companies) in the Territory for the off-take of Hydrocarbon
Transportation Fuel produced at Authorized Plants within the Territory. Gevo may
inform Praj to take it further into developing prospective Plant Operators for
production of Hydrocarbon Transportation Fuel in the Territory.

 

8

--------------------------------------------------------------------------------

 

 

2.12    Milestone to Retain Licenses. This exclusive licenses granted to Praj in
Sections 2.1 and 2.2, will terminate (unless the Parties mutually agree in
writing otherwise) if Praj fails to fully commission Authorized Plants with the
cumulative capacity to generate five million gallons per year (5MGPY) of
Biobutanol or Hydrocarbon Transportation Fuel by Contract Year 5.

 

Section 3 
NEGOTIATION RIGHTS; NON-COMPETITION

 

3.1     [**]

 

3.2     Preferred Provider for Authorized Plants. If Gevo and a prospective
Plant Operator have initiated commercial discussions for the construction of an
Authorized Plant, Gevo will promptly provide notice to Praj, subject to any
confidentiality obligations between Gevo and subject Plant Operator, and Gevo
will introduce Praj to the Plant Operator as a provider of enfinity Technology
and the Services. If Praj is presented with an opportunity to convert Feedstocks
to Biobutanol or Hydrocarbon Transportation Fuel for Authorized Plants, Praj
will promptly notify Gevo; upon receipt of such notice, Gevo may submit a bid as
a technology provider to such Plant Operator, and if Gevo elects to submit such
bid, Praj will introduce Gevo as a technology provider.

 

3.3     Noncompetition.

 

(a)     Beginning on the Effective Date and ending on the first anniversary of
the expiration or termination of this Agreement (the “Non-Competition Period”),
except for activities expressly permitted under this Agreement, Praj will not
(and will cause its Affiliates and its and their respective employees, officers,
directors and owners to not) without the prior written consent of the other
Party, engage in a Competitive Business Activity (as defined below) in the
Restricted Territory (as defined below). The term “Competitive Business
Activity” means: (i) directly or indirectly (A) providing or otherwise offering
to provide process engineering services for producing Biobutanol or converting
Biobutanol to Hydrocarbon Transportation Fuel, (B) supplying or offering to
supply technology or Biobutanol technology and equipment for producing
Biobutanol or converting Biobutanol to Hydrocarbon Transportation Fuel, or
(C) assisting others to do so (“Competitive Services”); (ii) operating (or
participating in the operation of), controlling (or participating in the control
of), engaging in, managing (or participating in the management of) or directing
persons engaged in any firm, partnership, corporation, entity or business (each,
an “Entity”) that directly or indirectly provides or otherwise offers to provide
Competitive Services; or (iii) acquiring or having an ownership interest in any
entity that derives revenues from any of the foregoing activities (except for
passive ownership of 1% or less of any entity whose securities are publicly
traded on a national securities exchange or market or 5% or less of any entity
whose securities are not publicly traded on a national securities exchange or
market). The term “Restricted Territory” means the world. Notwithstanding the
foregoing, the restrictions in this Section 3.3(a) will not prohibit Praj from
engaging in a Competitive Business Activity with Butamax or any Butamax
Affiliate.

 

(b)     The covenants contained in Section 3.3(a) will be construed as a series
of separate covenants, one for each country, province, state, city or other
political subdivision of the Restricted Territory. Except for geographic
coverage, each such separate covenant will be deemed identical in terms to the
covenants contained in Section 3.3(a). If, in any judicial proceeding, a court
refuses to enforce any of such separate covenants (or any part thereof), then
such unenforceable covenant (or such part) will be eliminated from this
Agreement to the extent necessary to permit the remaining separate covenants (or
portions thereof) to be enforced. In the event that the provisions of this
Section 3.1 are deemed to exceed the time, geographic or scope limitations
permitted by applicable law, then such provisions shall be reformed to the
maximum time, geographic or scope limitations, as the case may be, permitted by
applicable laws.

 

9

--------------------------------------------------------------------------------

 

 

(c)     During the Term, if Praj engages in a Competitive Business Activity with
Butamax or any Butamax Affiliate, Praj will promptly notify Gevo of such; and,
Gevo may elect, in its sole discretion, to terminate this Agreement upon
providing written notice thereof.

 

(d)     While the licenses in Sections 2.1 and 2.2 are exclusive, Gevo will not
grant any right or license to any third-party that allows the third-party to do
any of the following within the Territory or for a Plant on the Plant List: (i)
carry out basic engineering and design package, supply of equipment and
supervision services for the Plant(s) identified in a Biobutanol Plant License,
(ii) build and install Biobutanol plants by providing engineering, procurement
and construction services using the Feedstock PDP for such Plant Operator, (iii)
use the Feedstock PDP to add Biobutanol capacity to Ethanol Plants owned or
operated by such Plant Operators as identified in such Biobutanol Plant License,
(iv) carry out basic engineering and design package, supply critical equipment
and supervision services for Hydrocarbon Transportation Fuel Plants, (v) build
and install Hydrocarbon Transportation Fuel Plants by providing engineering,
procurement and construction services using the Hydrocarbon PDPs for Hydrocarbon
Transportation Fuel plant operators for the conversion of Biobutanol to
Hydrocarbon Transportation Fuel, or (vi) grant sublicenses to Hydrocarbon
Transportation Fuel plant operators.

 

Section 4
OTHER AGREEMENTS

 

4.1      Separate Agreements.

 

(a)     The Parties hereby acknowledge that they have signed the Feedstock JDA
and the DLA, which are valid and subsisting. However, it is agreed between the
Parties that on the Effective Date of this Agreement, the Construction License
Agreement dated April 4, 2019 previously executed between the Parties shall be
terminated and superseded by the terms of this Agreement.

 

(b)     The Parties will work together in good faith to negotiate Authorized
Plant production performance guarantees and liability provisions applicable to
their respective obligations set forth in Plant Licenses and Services
Agreements, including related and supporting indemnification provisions, on a
project-by-project basis. For example, Praj may include commercially reasonable
project and technology performance guarantees, including but not limited to
budget, time and minimum Biobutanol and/or Hydrocarbon Transportation Fuel yield
guarantees in its Services Agreements with Plant Operators and Gevo may include
its customary Biocatalyst and Metal Catalyst performance specifications. Neither
Party will extend a guarantee for the other Party’s performance, obligations,
deliverables or intellectual property without such other Party’s prior written
approval.

 

10

--------------------------------------------------------------------------------

 

 

Section 5
REPORTS AND AUDITS

 

5.1     Reports. Within fifteen (15) days of the end of every quarter, Praj will
deliver to Gevo a true and accurate report, certified by an officer of Praj,
giving such particulars of the business conducted by Praj during the applicable
month under this Agreement as necessary for Gevo to account for Praj’s
activities under this Agreement. Receipt or acceptance by Gevo of any report
will not preclude Gevo from questioning or auditing the completeness or accuracy
of such report at any time. Praj will include the following information in each
report:

 

(a)     the period covered by the report;

 

(b)     identification of each Plant Praj has approached to market its Services,
including the planned or actual rated Biobutanol capacity and/or Hydrocarbon
Transportation Fuel capacity of each such Plant;

 

(c)     identification of each Plant for which Praj has provided its Services,
including the planned or actual rated Biobutanol capacity and/or Hydrocarbon
Transportation Fuel capacity of each such Plant;

 

(d)     identification of the Services provided by Praj for each Plant and the
amount charged for each service;

 

(e)     the name of any Plant Operator whose activities are also covered by the
report;

 

(f)     identification of each Plant for which any Fee payments have become
payable; and,

 

(g)     such other information Gevo may reasonably request from time to time.

 

5.2     Record Keeping and Audits. For five (5) years following the end of the
calendar year to which records pertain (whether during or after the Term of this
Agreement) and upon reasonable advance notice, Gevo or its designee may, at
Gevo’s expense, conduct audits of the relevant books, records, and other
documents of Praj in order to verify and determine whether Praj is in compliance
with all of its restrictions, duties and obligations under this Agreement,
including compliance with the scope and restrictions of any license granted
herein and any payment obligations. For five (5) years following the end of the
calendar year to which records pertain (whether during or after the Term of this
Agreement), Praj will keep full, true and accurate books and records necessary
to verify its compliance with the terms of this Agreement. Praj will provide, at
its expense, reasonable assistance and cooperation necessary to enable the
auditor to conduct each such audit.

 

5.3     Joint Committee. Promptly following the Effective Date, the Parties
shall establish a joint committee (“Joint Committee”). The Joint Committee shall
review, and carry out coordination in respect of, activities mentioned in this
Agreement or any other mutually agreed agenda and undertake strategic planning.
Each Party shall designate one (1) or more representatives with appropriate
expertise to serve as member of the Joint Committee. Each Party may replace any
of its representatives at any time upon written notice to the other Party. The
Joint Committee shall hold regularly scheduled meetings at such times as it
mutually decides, including at a minimum, annual meetings. Each Party shall be
responsible for all its own expenses for participating in the Joint Committee
meetings. Attendance may be by VOIP (e.g., Skype service) or phone.

 

11

--------------------------------------------------------------------------------

 

 

Section 6
CONFIDENTIALITY

 

6.1     Confidentiality Obligation. Recipient will: (a) treat as confidential,
and protect the Confidential Information of the Discloser from all unauthorized
use, disclosure, copying, dissemination or distribution; (b) use such
Confidential Information solely for the purposes of this Agreement; (c) not
disclose, deliver, distribute, display, demonstrate or otherwise make available
such Confidential Information to any employees or other Persons, except those
employees and contractors of Recipient (“Representatives”) who (i) need to know
such Confidential Information for the purposes of performing the Recipient’s
obligations under this Agreement, (ii) have been informed that such Confidential
Information belongs to the Discloser, and (iii) have agreed, in a written
agreement, to maintain the confidentiality thereof; (d) promptly return and/or
destroy all such Confidential Information upon the earlier of Discloser’s
request or the expiration or termination of this Agreement (and if such return
is impossible as to any portion of the Confidential Information, then Recipient
will promptly permanently destroy such Confidential Information and certify to
Discloser that all such Confidential Information, including all copies thereof,
has been completely and permanently destroyed); (e) immediately notify Discloser
upon discovery of any loss or unauthorized use, disclosure, copying,
dissemination or distribution of any such Confidential Information and use all
reasonable efforts to retrieve such Confidential Information; (f) not reverse
engineer or analyze such Confidential Information (except as permitted by law);
and (g) will not remove or obscure markings (if any) on Confidential Information
indicating its proprietary or confidential nature. If any Representative uses,
discloses, copies, disseminates or distributes Confidential Information other
than as authorized in this Agreement, Recipient will be liable to Discloser for
such use, disclosure, copying, dissemination or distribution to the same extent
that it would have been had the Recipient used, disclosed, copied, disseminated
or distributed that Confidential Information.

 

6.2     Exceptions. The confidentiality obligations imposed by this Agreement
will not apply to any information that: (a) was in Recipient’s possession before
receipt from Discloser under this Agreement or any other agreement between the
Parties or otherwise acquired from the Discloser as shown by documentation;
(b) is in or enters the public domain through no fault of the Recipient; (c) is
rightfully received or acquired by Recipient from a Person without a duty of
confidentiality; (d) is disclosed by the Discloser to a Person without a duty of
confidentiality; or (e) is independently developed by Recipient without use of
or reference to the Discloser’s Confidential Information (and without the use of
any individual who had knowledge of Discloser’s Confidential Information as a
consequence of the Discloser or the Recipient (including Representatives of
either) having disclosed to such individual, or having granted such individual
access to the Discloser’s Confidential Information). Information will not be
deemed to be within the foregoing exceptions (a) through (d) merely because:
(i) it is more generally described but not fully disclosed either in the public
domain or in information in the possession of Recipient; or (ii) it combines
individual items of information in the public domain, if such combination:
(A) is sufficiently secret to derive economic value, actual or potential, from
not being generally known to other persons who can obtain economic value from
its disclosure or use; and (B) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy or confidentiality. Recipient
may disclose Confidential Information pursuant to a valid judicial or
administrative order if Recipient: (1) provides Discloser with written notice of
such order promptly after receiving it and reasonably cooperates with any
efforts by Discloser to contest or limit the scope of such order; and (2) uses
all reasonable efforts to limit the disclosure of such Confidential Information
and seek a protective order or an equivalent to protect the disclosure of such
Confidential Information.

 

12

--------------------------------------------------------------------------------

 

 

6.3     Injunctive Relief. In the event of any actual or threatened breach of
the obligations of Section 6 by Recipient, Discloser will be entitled to obtain
injunctive and all other appropriate relief from any court of competent
authority, without being required to: (a) show any actual damage or irreparable
harm, (b) prove the inadequacy of its legal remedies, or (c) post any bond or
other security (unless such bond or security is otherwise required by law, in
which event, Recipient hereby agrees that a five thousand U.S. dollar
(US $5,000) bond will be sufficient). Each of the Parties agrees that it will
not oppose the granting of an injunction, specific performance and other
equitable relief on the basis that any other Party has an adequate remedy at law
or that any award of specific performance is not an appropriate remedy for any
reason at law or in equity.

 

6.4     Return of Confidential Information. Upon termination or expiration of
this Agreement, Recipient will return to the Discloser or destroy all tangible
copies of Confidential Information of the Discloser, which the Recipient no
longer has the right to use, that are in the Recipient’s possession or control,
and will erase from its computer systems all electronic copies thereof.

 

6.5     Confidentiality of the Agreement. The terms and conditions of this
Agreement constitute the Confidential Information of both Parties. Neither Party
will disclose any terms or conditions of this Agreement to any third party,
without the prior written consent of the other Party, except: (a) as required by
law; (b) to its attorneys, accountants, auditors, financial advisers, creditors,
and insurers, as well as acquirers, investors, financiers and bona fide
potential acquirers, investors and financiers of such Party (and other Persons
to whom the Parties in the future agree in writing), but only so long as any
such person is informed of this confidentiality provision and agrees to maintain
the confidentiality of the terms of this Agreement; (c) by Gevo, to a third
party under a duty of confidentiality in connection with financing, investment
or a proposed merger or a proposed sale of all or part of Gevo’s business
related to this Agreement; (d) as required for a Party’s compliance with
securities and exchange laws, regulations or rules; or (e) by Gevo to Butamax.

 

6.6     Survival of Obligations. Subject to Section 6.2, the Recipient’s
obligation under this Section with respect to any Confidential Information that
is a trade secret under applicable law shall survive any termination or
expiration of this Agreement and continue so long as such information remains a
trade secret, and for any other Confidential Information shall remain for
five (5) years after disclosure.

 

6.7     Notification and Three-Way NDA Requirement. In addition to the
obligations of Section 6.1, Praj will notify (email will suffice) Gevo of Praj’s
intent to disclose Gevo’s Confidential Information to a Plant Operator and cause
such Plant Operator to enter into a written non-disclosure agreement between
Praj, Gevo and the Plant Operator sufficient to protect Gevo’s Confidential
Information prior to Praj’s disclosure of Gevo’s Confidential Information to
such Plant Operator.

 

13

--------------------------------------------------------------------------------

 

 

Section 7
IMPROVEMENTS; THIRD PARTY INFRINGEMENT; JOINT INTEREST

 

7.1     Praj Improvements. To the extent Praj conceives, reduces to practice,
creates, develops, makes, or acquires any Improvements (“Praj Improvements”)
Praj will promptly disclose all Praj Improvements to Gevo in writing and in a
format requested by Gevo, and hereby irrevocably and unconditionally assigns,
transfers, and conveys to Gevo all Praj’s right, title, and interest in and to
Praj Improvements. For clarity, “Praj Improvements” does not include any
improvements that Praj makes to its own intellectual property, as those
improvements remain owned by Praj, unless such improvements use or pertain to
the Patents or Technology Rights. If any Praj Improvement or intellectual
property rights therein, including moral rights, cannot (as a matter of law) be
assigned to Gevo, Praj irrevocably waives such rights against Gevo, Butamax and
its and their Affiliates and licensors. Praj will ensure that all relevant
employees and contractors have signed enforceable agreements that contain terms
(a) irrevocably assigning all intellectual property rights in any Praj
Improvements such employee or contractor created, discovered, invented, or
otherwise contributed to, to Praj, (b) irrevocably waiving any rights (including
moral rights) for the foregoing that cannot be assigned as a matter of law, and
(c) waiving any other rights regarding the foregoing against Praj, its
successors and assigns and licensors and licensees. Upon Gevo’s request, Praj
will promptly provide Gevo with copies of such signed agreement.

 

7.2     Assistance. Praj will assist, and require its relevant employees and
contractors to assist, Gevo in perfecting and enforcing Gevo’s rights in Praj
Improvements. Gevo will reimburse Praj for reasonable costs incurred in
assisting Gevo with Sections 7.1 and 7.2. To that end, Praj will, and will
require its employees and contractors to, execute, verify, and deliver such
documents and perform such other acts (including appearances as a witness) as
Gevo may reasonably request in connection with applying for, obtaining,
perfecting, evidencing, sustaining and enforcing the intellectual property
rights in Praj Improvements. In the event Praj is unable for any reason, after
reasonable effort, to secure Praj’s signature on any document needed in
connection with the actions specified in Sections 7.1 and 7.2, Praj hereby
irrevocably designates and appoints Gevo and its duly authorized officers and
agents as Praj’s agent and attorney-in-fact, which appointment is coupled with
an interest, to act for and on Praj’s behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of Sections 7.1 and 7.2 with the same legal force and effect as if
executed by Praj.

 

7.3     Third-Party Infringement. Praj will provide Gevo with written notice
promptly after becoming aware of any infringement or suspected infringement of
any Patents or Technology Rights. Gevo may choose to enforce the Patents or
Technology Rights against such Person (including the right to seek past damages
and injunctive relief) by filing suit in its own name and/or in the name of
Praj. Praj will not enforce the Patents or Technology Rights against any Person.
Praj will provide all items and cooperation reasonably requested by Gevo in
connection with any such suit, at Gevo’s own cost and expense.

 

7.4     Joint Interest. To the extent any information or documentation exchanged
by the Parties with respect to the enforcement or prosecution of Patents or
Technology Rights reflects privileged or work product information, the Parties
acknowledge such information may be protected from disclosure to any Person by
the joint defense privilege, the common interest doctrine, the attorney-client
privilege, the work product doctrine or other applicable privilege, right,
immunity, doctrine or protection from disclosure (collectively, “Common Interest
Information”). The sharing and exchange of any such Common Interest Information
between or among the Parties and/or their respective counsel pursuant to the
terms of this Agreement will not constitute a waiver of any such privilege,
immunity, doctrine or protection attaching thereto, and to the contrary all such
privileges, immunities, doctrines and protections will be preserved, maintained
and invoked to the fullest possible extent.

 

14

--------------------------------------------------------------------------------

 

 

Section 8
INDEMNIFICATION; INSURANCE

 

8.1     Praj Indemnity. Praj will indemnify, hold harmless, and defend Gevo and
its Affiliates (the “Gevo Indemnified Parties”) from and against any and all
third-party claims, demands, liens, actions, suits, causes of action,
obligations, controversies, debts, costs, attorneys’ fees, expenses, damages,
judgments, orders, and liabilities of whatever kind or nature at law occurring
or asserted against any of the Gevo Indemnified Parties arising out of: (a) any
breach or alleged breach by Praj of any representation, warranty or covenant
made, or obligation assumed, by Praj pursuant to this Agreement, including any
Patent Challenge initiated by Praj or its Affiliates; (b) claims arising from
any Services Agreements by Plant Operators; (c) any unauthorized use by Praj of
the Patents or Technology Rights or any unauthorized use by Praj’s Sublicensees
of the Licensed Gevo Patents, Technology Rights or Hydrocarbon PDPs; (d) Praj’s
or its Sublicensees’ non-compliance with any applicable laws; (e) any injury or
death of persons, damage to property, or any other damage or loss arising out of
or in connection with the Plants, including the construction or operation
thereof, the Services or the exercise or practice of rights (granted by Gevo
under this Agreement) by Praj or its Sublicensees; or (f) any wilful misconduct
or negligent conduct of Praj or its Sublicensees.

 

8.2     Gevo Indemnity. Gevo will indemnify, hold harmless and defend Praj and
its Affiliates (the “Praj Indemnified Parties”) from and against any and all
third-party claims, demands, liens, actions, suits, causes of action,
obligations, controversies, debts, costs, attorneys’ fees, expenses, damages,
judgments, orders, and liabilities of whatever kind or nature at law occurring
or asserted against any Praj Indemnified Parties arising out of: (a) claims made
by Plant Operators or third-parties against Praj arising from Gevo’s breach of
the Plant Licenses granted by Gevo or any other definitive agreement between
Gevo and such Plant Operators for use of Gevo’s (or its licensors’)
Biobutanol-related Technology Rights, Hydrocarbon Transportation Fuel-related
Technology Rights, Confidential Information or Gevo’s Biocatalysts or Metal
Catalysts provided by Gevo, excluding claims to the extent arising from or
related to Praj’s or a third party’s acts or omissions; (b) Gevo’s
non-compliance with any applicable law or the provisions of the Butamax
Agreement; (c) any wilful misconduct or negligent conduct of Gevo; or
(d) alleged or actual infringement of any third-party intellectual property
rights solely arising from Praj’s use of the Technology Rights in compliance
with any detailed design requirements pertaining to the production of isobutanol
from renewable resources and the engineering, configuration and operation of
facilities to do so provided by Gevo in writing under the then-current Feedstock
JDA, excluding any infringement caused by any modifications to the Technology
Rights not made by Gevo under this Agreement or combinations of the Technology
Rights with other items, processes, devices, materials, designs, information or
data not provided by Gevo under this Agreement, including any Praj Improvements
or contributions made at any time.

 

15

--------------------------------------------------------------------------------

 

 

8.3     Indemnification Procedure. A Party (the “Indemnified Party”) will notify
the other Party (the “Indemnifying Party”) promptly of any claim for which the
Indemnified Party believes it is entitled to indemnification under this Section
and which the Indemnified Party desires the Indemnifying Party to defend.
However, the Indemnified Party’s failure to provide such notice or delay in
providing such notice will relieve the Indemnifying Party of its obligations
under this Section only if and to the extent that such delay or failure
materially prejudices Indemnifying Party’s ability to defend such claim. The
Indemnified Party will have the right to participate in the defense of such
claim with its own counsel and at its own expense. The Indemnified Party will
cooperate with Indemnifying Party, at Indemnifying Party’s reasonable request
and at Indemnifying Party’s expense, in the defense of such claim.

 

8.4     Praj Insurance. On execution of first commercial Service Agreement and
receipt of advance from Plant Operator, Praj will obtain and maintain current
throughout the Term and two (2) years thereafter, at its own expense, the
following insurance from an insurance company whose A.M. Best rating is B++ or
better, providing adequate protection for Gevo and Praj against any such claims
or suits in the following amounts: (a) commercial general liability with no less
than ten million U.S. dollars (US $10,000,000) per occurrence and in aggregate
and (b) professional liability with no less than ten million U.S. dollars
(US $10,000,000) per occurrence and in aggregate. Simultaneously with execution
of this Agreement, and thereafter within thirty (30) days from the date of
renewal of Praj’s insurance policies, Praj will submit to Gevo fully paid
certificates of insurance naming Gevo as an additional insured party and
requiring that Praj will not terminate or materially modify such policies or
certificates of insurance without written notice to Gevo at least twenty (20)
days in advance thereof. All insurance maintained by Praj will be primary and
non-contributory with respect to any insurance maintained by Gevo. Obtaining and
maintaining such insurance and the delivery to Gevo of the policy or certificate
are material obligations of Praj. In addition, Praj shall ensure that all
insurance maintained by Praj allows for payments to be made outside of India in
US Dollars or that Praj will ensure that any insurance payments in connection
with this Agreement may be paid outside of India or transferred from India to
the United States after being converted into US Dollars.

 

Section 9
REPRESENTATIONS AND WARRANTIES

 

9.1     Mutual Warranties. Each Party represents and warrants that: (a) it is a
duly organized and validly existing company; (b) it has the full right, power
and authority to enter into and perform its obligations under this Agreement;
(c) the person signing this Agreement on behalf of such Party has the full
right, power and authority to sign this Agreement and to bind such Party to its
respective obligations under this Agreement; and (d) that the execution,
delivery and performance of this Agreement does not conflict with any other
agreement to which such Party is bound.

 

9.2     Praj Warranties. Praj represents and warrants that: (a) it will perform
the Services in a professional manner; (b) the Services will: conform to all
applicable laws, regulations and industry standards in each Plant Operator’s
jurisdiction and all specifications described in the applicable Services
Agreement between Plant Operator and Praj, be free from material defects, and be
fit and sufficient for the purposes expressed in, or reasonably inferred from,
the applicable Services Agreements for Services between Praj and a Plant
Operator; and (c) it will abide by all applicable laws and regulations in the
course of performing the Services for each Plant Operator.

 

16

--------------------------------------------------------------------------------

 

 

9.3     Gevo Warranties. Gevo represents and warrants that: (a) as of the
Effective Date, all renewal, application or any other fees required for the
maintenance and prosecution of the Licensed Gevo Patents have been paid up to
date; (b) to the best knowledge of Gevo, as of the Effective Date, no person is
infringing the Licensed Gevo Patents and Technology Rights; (c) as of the
Effective Date, Gevo is not engaged in any suits, actions, legal or arbitration
proceedings or governmental investigations in respect of the Licensed Gevo
Patents and Technology Rights and, so far as the Gevo is aware, no such suits,
actions, legal or arbitration proceedings or governmental investigations are
pending or threatened against the Licensed Gevo Patents and Technology Rights;
(d) to the best knowledge of Gevo, as of the Effective Date, Gevo has not
received any notice or claim alleging that the use of Licensed Gevo Patents and
Technology Rights would infringe intellectual property rights or other rights of
any third party.

 

9.4     Disclaimer of Warranties. EXCEPT AS SPECIFICALLY SET FORTH IN SECTIONS
9.1 AND 9.3, GEVO AND ITS LICENSORS DO NOT MAKE ANY (AND HEREBY DISCLAIM ALL)
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, AS TO THE PATENTS, TECHNOLOGY RIGHTS, AND IMPROVEMENTS, THE FITNESS
FOR ANY USE OR PARTICULAR PURPOSE, MERCHANTABILITY, SAFETY, EFFICACY,
APPROVABILITY BY REGULATORY AUTHORITIES, TIME AND COST OF DEVELOPMENT,
PATENTABILITY, AND/OR BREADTH OF ANY PATENT RIGHTS, OR TECHNOLOGY RIGHTS, THAT
THE INVENTIONS CONTAINED IN ANY PATENT DO NOT INFRINGE ANY OTHER PATENTS OR
OTHER RIGHTS NOW HELD OR THAT WILL BE HELD BY ANY PERSON, OR ANY OTHER WARRANTY
ARISING FROM A COURSE OF DEALING OR USAGE OF TRADE.

 

9.5     Limitation of Liability. EXCLUDING FEES DUE AND THE LIABILITY LIMITATION
SET FORTH IN SECTION 7 OF EXHIBIT B, A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER
Section 8, A PARTY’S PAYMENT OBLIGATIONS UNDER THIS AGREEMENT, A PARTY’S BREACH
OF SECTION 2.8 OR 6, AND CLAIMS ARISING FROM INTELLECTUAL PROPERTY INFRINGEMENT
OR MISAPPROPRIATION OR UNAUTHORIZED USE OF THE OTHER PARTY’S INTELLECTUAL
PROPERTY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, EVEN IF SUCH
DAMAGES COULD HAVE BEEN FORESEEN OR IF A PARTY HAS BEEN APPRISED BY THE OTHER
PARTY OF THE POSSIBILITY OF SUCH DAMAGES, AND REGARDLESS OF WHETHER SUCH DAMAGES
ARE ARISING IN CONTRACT, TORT, NEGLIGENCE OR OTHERWISE, (A) IN NO EVENT WILL
EITHER PARTY BE LIABLE FOR DAMAGES FOR LOSS OF PROFIT, REVENUE, GOODWILL, OR ANY
OTHER SPECIAL, INCIDENTAL, INDIRECT, OR CONSEQUENTIAL DAMAGES SUFFERED BY THE
OTHER PARTY AND (B) THE TOTAL AGGREGATE LIABILITY OF EITHER PARTY WILL NOT
EXCEED [**]. Both Parties acknowledge that the limitations of liability set
forth in this Agreement reflect the allocation of risk negotiated and agreed to
by the Parties and that neither Party would enter into this Agreement without
these limitations on its liability. These limitations will apply notwithstanding
any failure of essential purpose of any limited remedy.

 

17

--------------------------------------------------------------------------------

 

 

Section 10
TERM AND TERMINATION

 

10.1     Term. Unless earlier terminated as provided herein, the initial term of
this Agreement will commence on the Effective Date and continue for ten (10)
years (the “Initial Term”), and thereafter, this Agreement will automatically
renew for additional terms of one (1) year (each, a “Renewal Term”), unless
(a) this Agreement is terminated pursuant to Section 100, or (b) either Party
gives notice of non-renewal to the other Party thirty (30) days before the end
of the Initial Term or any Renewal Term. The Initial Term and each Renewal Term
are collectively the “Term.”

 

10.2     Termination.

 

(a)     Gevo will have the right to immediately terminate this Agreement if:

 

(i)       Praj defaults in the performance of any obligation under this
Agreement and such default continues for a period of thirty (30) days after Gevo
has provided written notice thereof;

 

(ii)      Gevo delivers notice to Praj of three (3) or more actual breaches of
this Agreement in any 12-month period, even if Praj cures such breaches in the
allowed period;

 

(iii)     Praj or its Affiliate initiates, participates or assists in any Patent
Challenge; or,

 

(iv)     as provided in Section 3.3(c).

 

(b)     Praj will have the right to immediately terminate this Agreement if:
Gevo defaults in the performance of any obligation under this Agreement and such
default continues for a period of thirty (30) days after Praj has provided
written notice thereof.

 

10.3     Other Conditions of Termination. This Agreement will terminate:

 

(a)     Immediately without the necessity of any action being taken by Gevo or
Praj if: (i) either Party becomes bankrupt or insolvent; (ii) either Party’s
board of directors elects to liquidate its assets or dissolve its business;
(iii) either Party ceases its business operations; (iv) either Party makes an
assignment for the benefit of creditors; or (v) the business or assets of either
Party are otherwise placed in the hands of a receiver, assignee or trustee,
whether by voluntary act of the Party concerned or otherwise;

 

(b)     At any time by mutual written agreement between Praj and Gevo;

 

(c)     Immediately without the necessity of any action being taken by Gevo or
Praj as provided for in Section 2.12;

 

(d)     As provided for in Section 10.4.

 

18

--------------------------------------------------------------------------------

 

 

10.4     Effects of Expiration or Termination of Agreement. Upon termination or
expiration of this Agreement: (a) all licenses granted by Gevo to Praj under
this Agreement will be immediately terminated and revoked; (b) Praj will cease
to offer for sale, sell or provide the Services, except that Praj may continue
to provide the Services for Plants under construction at the time of expiration
or termination if Gevo has not terminated this Agreement for cause; (c) Praj
will tender payment of all accrued Fees and other payments due to Gevo as of the
effective date of termination or expiration within thirty (30) days thereafter;
(d) Praj will comply with Section 6.4 with respect to any Confidential
Information of Gevo (including, without limitation, returning to Gevo all
Biocatalysts and/or Metal Catalysts and any other materials provided by or on
behalf of Gevo or its licensors to Praj hereunder); (e) nothing in this
Agreement will be construed to release either Party from any obligation that
matured prior to the effective date of termination; and (f) Section 10.5
applies. Any Biocatalyst supply agreements and Plant Operation Licenses with
Plant Operators are separate agreements from this Agreement, and such
Biocatalyst supply agreements and Plant Operation Licenses will not be
automatically terminated when this Agreement terminates or expires.

 

10.5     Survival. The following Sections survive any termination or expiration
of this Agreement: Sections 1 (as applicable), 2.5, 2.6, 2.8, 2.10, 3.1, 5.2, 6,
7, 8, 9, 10.4, 10.5 and 11.

 

Section 11
MISCELLANEOUS

 

11.1     Entire Agreement; Amendment; Waiver. This Agreement sets forth the
entire agreement and understanding of the Parties relating to the subject matter
herein and therein, and supersedes all prior and contemporaneous agreements,
proposals, negotiations, conversations, discussions and understandings, written
or oral, with respect to such subject matter and all past dealing or industry
custom. For clarity, this Agreement supersedes that certain Mutual
Non-Disclosure Agreement between the Parties dated July 17, 2018; and, all
information disclosed under such agreement will be protected under Section 6 of
this Agreement. No modification, addition or deletion, or waiver of any rights
under this Agreement is binding on a Party unless made in a non-pre-printed
agreement clearly understood by the Parties to be a modification or waiver and
signed by a duly authorized representative of each Party. No failure or delay
(in whole or in part) on the part of a Party to exercise any right or remedy
hereunder will operate as a waiver thereof or effect any other right or remedy.
All rights and remedies hereunder are cumulative and are not exclusive of any
other rights or remedies provided hereunder or by law. The waiver of one breach
or default or any delay in exercising any rights will not constitute a waiver of
any subsequent breach or default.

 

11.2     Independent Contractors. Neither Party is an agent, franchisor,
franchisee, employee, representative, owner or partner of the other Party, and
the relationship between the Parties will only be that of independent
contractors. Neither Party has any right or authority to assume or create any
obligations or to make any representations or warranties on behalf of any other
Party, whether express or implied, or to bind the other Party in any respect
whatsoever.

 

11.3     Notices. Any notices given under this Agreement must be in writing and
may be delivered by hand or sent by internationally recognized courier service,
e-mail or fax to the physical address, e-mail address or facsimile number for
each Party set forth below or at such other address as such Party may hereafter
designate as the appropriate address for the receipt of such notice. Any such
notice will be deemed successfully given: (a) if delivered personally, at the
time of delivery; (b) in the case of an internationally recognized courier
service, at the time such notice is provided to such service for delivery; or
(c) in the case of e-mail or facsimile, at the time of transmission (if
confirmation is received or a confirming copy of the notice is promptly sent via
one of the other foregoing methods).

 

19

--------------------------------------------------------------------------------

 

 

If to Praj:

If to Gevo:

   

Praj Industries, Ltd.

Attention: Sachin Raole

Praj Tower

274 & 275/2 Bhumkar Chowk-Hinjewadi Road

Hinjewadi, Pune 411057

India

Facsimile No.: +912022941299

Email: sachinraole@praj.net

 

Gevo, Inc.

Attention: General Counsel

345 Inverness Drive South

Building C, Suite 310

Englewood, Colorado 80112

United States

Facsimile No.: 303-858-8431

Email: gwilliams@gevo.com

     

With copies to (which will not constitute notice):

 

Peter Kinsella

 

Perkins Coie LLP

 

1900 Sixteenth Street, Suite 1400

 

Denver, Colorado 80202

United States

 

Facsimile No.: (303) 291-2428

Email: pkinsella@perkinscoie.com

 

11.4     Assignment. This Agreement and all of Praj’s rights and licenses
hereunder will automatically terminate upon the occurrence of any Change of
Control of Praj or Praj’s assignment, transfer or delegation of this Agreement
or any right, license or obligation under this Agreement to a Person, directly
or indirectly, including by operation of law or through bankruptcy, merger,
acquisition, contract, sale or transfer of all, substantially all or any part of
the business or assets of Praj, unless, prior to the occurrence of such Change
of Control or assignment, delegation or transfer, Praj obtains Gevo’s written
consent to transfer this Agreement, which Gevo may withhold. For clarity, the
foregoing does not prohibit Praj from undergoing a Change of Control; instead,
if Praj does not obtain Gevo’s prior written consent to a Change of Control,
this Agreement will automatically terminate, along with all licenses granted to
Praj hereunder. Gevo may undergo a Change of Control or assign, transfer or
delegate this Agreement or any right, license or obligation hereunder without
restriction. Praj acknowledges that the Butamax Agreement governs Gevo’s rights
to sublicense some of intellectual property licensed to Praj under this
Agreement, and if the Butamax Agreement is terminated, this Agreement may be
automatically assigned and transferred by Gevo to Butamax.

 

11.5     Governing Law. This Agreement is made and will be governed by the laws
of the State of Delaware, excluding its choice of law principles.

 

20

--------------------------------------------------------------------------------

 

 

11.6     Dispute Resolution. The Parties recognize that bona fide disputes may
arise from time to time that may relate to or arise from the Parties’ rights or
obligations under this Agreement. The Parties will use all reasonable efforts to
resolve such disputes in an amicable manner and shall resolve such disputes in
accordance with this Section 11.6.

 

(a)     Escalation. If the Parties are unable to resolve any such dispute within
thirty (30) days after consultation between responsible counsel of the Parties,
a Party may, by written notice to the other Party, have such dispute referred to
the respective nominees of the Parties, who shall be senior executives with the
authority to resolve such disputes. Such nominees shall attempt to resolve the
referred dispute by good faith negotiations within thirty (30) days after such
notice is received.

 

(b)     Mediation. If the designated nominees are not able to resolve such
dispute within such thirty (30) day period under Section 11.6(a), the Parties
will attempt in good faith to resolve such dispute promptly by confidential
mediation process under the then-current International Institute for Conflict
Prevention and Resolution (“CPR”) Mediation Procedure within thirty (30) days
after the mediation begins.

 

(c)     Arbitration. If, after such good faith participation in such process set
forth in Section 11.6(b), the Parties cannot resolve such dispute, such dispute
shall be finally resolved by binding arbitration in accordance with the CPR
Rules for Administered Arbitration by three arbitrators, of whom each of Gevo
and Praj shall designate one, with the third arbitrator to be designated by the
two Party-appointed arbitrators. The arbitration shall be governed by the
Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and judgment upon the award
rendered by the arbitrators may be entered by any court having jurisdiction
thereof. The place of the arbitration shall be New York, New York.

 

(i)       Unless the arbitrators find good reason to proceed on a different
schedule: (A) an initial pre-hearing conference for the planning and scheduling
of the proceeding will be held within thirty (30) days from the date that the
third arbitrator is appointed, (B) all discovery shall be completed within
seven (7) months of such initial pre-hearing conference, and (C) a maximum of
two (2) sessions for the presentation of evidence that will total no more than
ten (10) hearing days shall be concluded within nine (9) months from the date
that the third arbitrator is appointed.

 

(ii)      The arbitrators shall require that, unless otherwise agreed to by the
Parties, a transcript of the hearing shall be maintained and shall be considered
Confidential Information. The arbitrators shall conduct the arbitration in
accordance with the requirements of the CPR Arbitration Appeal Procedure. 

 

(iii)     A Party may file an appeal only under the CPR Arbitration Appeal
Procedure from any final award of an arbitral panel in any arbitration arising
out of or related to this Agreement. Unless otherwise agreed to by the Parties
and the appeal tribunal, the appeal shall be conducted at the place of the
original arbitration.

 

(iv)     In the event that a dispute is submitted to arbitration under this
Section 11.6 concerning whether a Gevo Biocatalyst, Biobutanol, or other
product, process or method (collectively, the “Accused Arbitrable Product”) is
covered by one or more claims of a Patent, or whether a royalty is due for such
Accused Arbitrable Product, then Praj hereby expressly acknowledges and agrees
that Praj’s claiming or contending that (A) such Accused Arbitrable Product is
not covered by a Patent (as applicable) or (B) there is no royalty due for sales
of such Accused Arbitrable Product, shall have the burden to prove its position
to the arbitrators by a clear and convincing evidence standard.

 

21

--------------------------------------------------------------------------------

 

 

(d)     Costs. Unless the arbitrators decide otherwise, the Parties shall share
equally the costs or fees associated with retaining any arbitrators or mediators
pursuant to this Section 11.6, and the Parties shall otherwise bear their own
costs and attorneys’ fees (except as otherwise provided in this Agreement).

 

11.7     Third-Party Beneficiary. Praj acknowledges and agrees that Butamax is a
third-party beneficiary under this Agreement. Butamax will have the right to
enforce this Agreement against Praj directly.

 

11.8     Severability. Each provision contained in this Agreement constitutes a
separate and distinct provision severable from all other provisions. If any
provision (or any part thereof) is unenforceable under or prohibited by any
present or future law, then such provision (or part thereof) will be amended,
and is hereby amended, so as to be in compliance with such law, while preserving
to the maximum extent possible the intent of the original provision. Any
provision (or part thereof) that cannot be so amended will be severed from this
Agreement; and, all the remaining provisions of this Agreement will remain
unimpaired.

 

11.9     Language. The official language of this Agreement will be the English
language and no translations into or translated meanings from other languages
will have any bearing with respect to the interpretation and construction of
this Agreement.

 

11.10    Interpretation. In this Agreement: (a) the headings are for convenience
of reference only and will not affect the meaning or interpretation of this
Agreement; (b) the words “herein,” “hereunder,” “hereby” and similar words refer
to this Agreement as a whole (and not to the particular sentence, paragraph,
Article or Section where they appear); (c) terms used in the plural include the
singular, and vice versa, unless the context clearly requires otherwise;
(d) unless expressly stated herein to the contrary, reference to any document
means such document as amended or modified and as in effect from time to time in
accordance with the terms thereof; (e) unless expressly stated herein to the
contrary, reference to any applicable law means such applicable law as amended,
modified, codified, replaced or re-enacted, in whole or in part, and as in
effect from time to time, including any rule or regulation promulgated
thereunder; (f) “or” is used in the sense of “and/or”; “any” is used in the
sense of “any or all”; and “with respect to” any item includes the concept “of”
such item or “under” such item or any similar relationship regarding such item;
(g) unless expressly stated herein to the contrary, reference to a document,
including this Agreement, will be deemed to also refer to each annex, addendum,
exhibit, schedule or other attachment thereto; (h) unless expressly stated
herein to the contrary, reference to an Article, Section, Schedule or Exhibit is
to an article, section, schedule, or exhibit, respectively, of this Agreement;
(i) when calculating a period of time, the day that is the initial reference day
in calculating such period will be excluded and, if the last day of such period
is not a business day, such period will end on the next day that is a business
day; and (j) the Parties participated jointly in the negotiation and drafting of
this Agreement and the documents relating hereto, and each Party was (or had
ample opportunity to be) represented by legal counsel in connection with this
Agreement, and each Party and each Party’s counsel has reviewed and revised (or
had ample opportunity to review and revise) this Agreement; therefore, if an
ambiguity or question of intent or interpretation arises, then this Agreement
will be construed as if drafted jointly by the Parties and no presumption or
burden of proof will arise favoring or disfavoring any Party by virtue of the
authorship of any of the terms hereof or thereof. Where Gevo has a right to make
a determination or to pursue or not pursue a particular course of action under
the terms of this Agreement, such as, for example, granting consent or approval
or creating or managing policies, such determinations and decisions will be made
by Gevo in its sole discretion.

 

22

--------------------------------------------------------------------------------

 

 

11.11     Counterparts. This Agreement may be executed simultaneously by the
Parties with any number of counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same
instrument.  Execution of this Agreement may be accomplished by signing,
including via electronic signature, and transmitting the signature page to the
other Party.

 

[Remainder of page intentionally left blank.]

 

23

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives a of the Effective Date first written
above.

 

 

GEVO INC.

 

PRAJ INDUSTRIES LTD.

       

By: /s/ Patrick R. Gruber                              

By: /s/ Sanchin Raole                                      

Name: Patrick R. Gruber

Name: Sachin Raole

Title: Chief Executive Officer

Title: CFO & Director - Finance and

Commercial

 

24

--------------------------------------------------------------------------------

 

 

EXHIBIT A
PLANT LIST

 

[**]

 

25

--------------------------------------------------------------------------------

 

 

EXHIBIT B
FEES

 

[**]

 

26

--------------------------------------------------------------------------------

 

 

EXHIBIT C
LICENSED BUTAMAX PATENTS

 

[**]

 

27

--------------------------------------------------------------------------------

 

 

EXHIBIT D
LICENSED GEVO PATENTS

 

[**]

 

28

--------------------------------------------------------------------------------

 

 

EXHIBIT E
TERRITORY

 

Sr. No.

List

1

India

2

Sri Lanka

3

Bangladesh

4

Nepal

5

Bhutan

6

Indonesia

7

Myanmar

8

Malaysia

9

Vietnam

11

Mauritius

12

Thailand

13

Philippines

 

 

29